Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/6/2019), is being examined under the first inventor to file provisions of the AIA .  This application is a continuation of 15/435178 filed 02/16/2017. Claims (1-17) were examined in a Non-Final office action mailed on 1/25/2021. A Final office action in response to applicant’s submission on 04/2/2021 was mailed on 5/4/2021. Claims 1-20 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 and 7/2/2021 has been entered. Claims 1-6 and 8-20 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The submission of date 7/15/2021 and 7/2/2021 includes amendment where “power electronic component” has been replaced by “power generator”.
The term “power generator” is mentioned at Para 3 and “generator” at Para 13”. There is support in the specification about cooling of “power electronic component” in Fig 2 to Fig 4.
For example in Fig 2, there are electronic components like power source 208, an oscillator 212, an amplifier 216, an attenuator 220, and a level controller 224. These components appear to be disposed on a board and contained in an enclosure 130 called an RF source.
Fig 3 also discloses the RF power electronic components being comprise a power source 308, an oscillator 312, an amplifier 316, an attenuator 320, and a level controller 324 disposed on a board and contained in an enclosure called an RF source.
Fig 4 discloses RF power electronic components comprise a power source 408, an oscillator 412, an amplifier 416, an attenuator 420, and a level controller 424 disposed on a board and contained in an enclosure called an RF source 404.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The submission of date 7/15/2021 and 7/2/2021 includes amendment where “power electronic component” has been replaced by “power generator”. The specification and claims include terms like “power source”, “power generator”, “generator” and “power electronic component” indiscriminately. In view of the prosecution of this case, it has become necessary to define what these terms mean, how they are related and what the differences are. For example what is the difference between power electronic component and power generator.
The term “power generator” is mentioned at Para 3 and “generator” at Para 13”. There is support in the specification about cooling of “power electronic component” in Fig 2 to Fig 4.
For example in Fig 2, there are electronic components like power source 208, an oscillator 212, an amplifier 216, an attenuator 220, and a level controller 224. These components appear to be disposed on a board and contained in an enclosure 130 called an RF source.

Fig 4 discloses RF power electronic components comprise a power source 408, an oscillator 412, an amplifier 416, an attenuator 420, and a level controller 424 disposed on a board and contained in an enclosure called an RF source 404.
There is however no mention of a “power generator” being cooled by a cooling chamber surrounding the “power generator”.
Further, claim 1 states a power source comprising a power generator. The difference is unclear.
The specification describes the enclosures in Fig 2 to Fig 4 as RF source while also including a power source inside the enclosure in each case. 
Still further, original claim 7 (part of the specification) includes the limitation “wherein the at least one power electronic component comprises a generator”. The difference of “power electronic component” and generator is unclear. 
Claim 8 states “wherein the power generator operates at an operating temperature above 900 C.”  This limitation is unclear. It is unclear if it operates at the temperature with or without cooling. 
Similarly the limitation of 100 watt is unclear in that this functional limitation does not point to any structure other than disclosed in the prior art.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536) and further in view of Campbell et al (US 20140146467).
AAPA discloses a plasma processing apparatus which uses RF plasma generators to create and maintain plasma. Gas source, substrate support and power source for RF power is therefore inherent.
AAPA however does not disclose cooling of the power generator.
Davis et al disclose cooling of RF power amplifiers using liquid coolant (Abstract).

AAPA in view of Davis do not disclose cooling chamber surround power generators.  
Campbell et al disclose an apparatus (0004-0007 and 0031-0032), comprising a power assembly and a plurality of electronic systems (at least one power electronic component or power source) (Figs 2 and 6A-9B, 0031-0032), a fluid tight compartment (enclosure) surrounding the at least one power electronic component (0062 and 0073); an inert dielectric fluid for direct immersion of a rack comprising the electronic components disposed within the fluid tight compartment (0028, 0039-0041 and 0048). 
The apparatus further comprising a fluid inlet in fluid connection with the inert dielectric fluid and a fluid outlet in fluid connection with the inert dielectric fluid (for example “621” as shown in fig 6A, 0044, Campbell), and a pump for moving liquid coolant under pressure through the system coolant loop (comprising the inlet and the outlet) (Campbell, 0044, fig 6A); the apparatus further comprising a heat exchanger in thermal contact with the inert dielectric fluid (Campbell 0026 and 0044) which is disclosed to be fluorocarbon, which is oxygen free (Campbell 0028). 
Regarding claim 8, this claim is directed to intended use of the apparatus. It is unclear if this points to any structure other than disclosed above. The power generator will operate at lower temperature when cooling is effective.
Regarding claim 9 the limitation of shrink fluid tight enclosure as read in light of the specification is an enclosure which fits closely to the components to be cooled. 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
Regarding claim 16, RF power source would obviously include components like oscillator for generation of operating frequency and level controller.  These components were well known to one of ordinary skill in the art at the time of invention.
Claims 17 and 19-20 appear to be directed to intended use. However, scaling up or down the cooling apparatus of Campbell et al so as to handle power generator components dissipating 100 watts was held to be obvious. The power components for plasma processing apparatus were known to consume power like 5 to 10 kilowatts in use for 300 mm substrates. Regarding the limitation of these claims the courts have established that adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claim 18 it appears that Campbell et al disclose single phase cooling since coolant remains liquid.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536) and Campbell et al (US 20140146467) as applied to claim 1 and further in view of Cray et al (US 5131233).
Campbell et al disclose cooling by immersion in fluorocarbon cooling liquid but do not explicitly disclose cooling by turbulent flow.
Cray et al disclose that the capacity for cooling supercomputers has been enhanced as the result of the development of a variety of fluorocarbon (FC) cooling liquids, such as those manufactured by the Minnesota Mining and Manufacturing Company under the name Fluorinert (TM). These FC cooling liquids have high dielectric strength, low viscosity and relatively low boiling points, and are chemically inert. The relatively high dielectric strength of the FC cooling liquids allows the electronic components of the computer to be immersed or otherwise be placed in direct contact with the cooling liquid. One example of a prior art immersion cooling technique for a supercomputer which uses a FC cooling liquid. In this prior art system, the heat generating components of the supercomputer are directly immersed in a pool of FC cooling liquid. Heat is absorbed from the heat generating components by the FC cooling liquid, which is removed from the supercomputer and circulated through a heat exchanger to extract the heat.
Seymour R. Cray (US 5131233) discloses immersion cooling systems for power supply components and disclose heat generation of up to 275 watt per cubic inch (Col 1 lines 30-33).
Cray et al further teach the cooling enhanced by turbulent cooling (Abstract and Fig 1).
Therefore having turbulent flow for enhanced cooling in Campbell would have been obvious for one of ordinary skill in the art at the time of invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536)  and Campbell et al (US 20140146467) and further in view of Campbell et al (US 20100328882). 
 Campbell teaches that the apparatus comprising the inert dielectric fluid is operated (at a certain temperature) (Campbell 0051), but does not explicitly teach a temperature sensor thermally connected to the inert dielectric fluid to measure the temperature of the inert dielectric fluid. 
However Campbell (2) (entire document) teaches an apparatus, wherein a temperature sensor is coupled to a controller for providing suitable and controllable temperature of operating the apparatus (figs 4, 6, and 0052, 0055, 0060, 0072 and claim 6). 
Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Campbell/Nangoy by using a temperature sensor as suggested by Campbell (2) in order to provide suitable temperature conditions for operating the device (Campbell (2)-0052).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536) and Campbell et al (US 20140146467) and further in view of Seiwert et al (US 20140124036). 
Campbell teaches the pump (Campbell 0044), but does not explicitly teach that the pump is a particle free pump. 
However Seiwert teaches an apparatus for recirculating liquid, wherein a particle free pump is used in the apparatus (0005). 
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536) and Campbell et al (US 20140146467) and further in view of Chad Daniel Attlesey (US 20090260777). 
Campbell et al disclose an apparatus comprising a heat exchanger in thermal contact with the inert dielectric fluid (Campbell 0026 and 0044) which is disclosed to be fluorocarbon but do not disclose the heat exchanger use peltier cooling.
Chad Daniel Attlesey disclose a similar apparatus for immersion cooling of electronic devices and in addition teach that the heat exchanger could use peltier effect cooling (Para 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used Peltier cooling for the heat exchanger of Campbell et al.
Claim 17-20 are also rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Davis et al (US 5703536) and Campbell et al (US 20140146467) and further in view of Nicholas BURROUGHS (US 20140302562). 
AAPA (Applicants admitted prior art) in view of Davis et al and Campbell et al is discussed above.
Additionally Nicholas BURROUGHS discloses that RF energy can be produced by an RF generator which may comprise a power supply, a cooling system such as air or water and an 
It would be obvious in view of this additional teaching to have cooling for RF generating components and the apparatus of Campbell would be obvious. 

Response to Arguments
Applicant’s arguments are not persuasive and some are not relevant in view of the present office action. It is noted that Nangoy and Holber are still relevant but the present rejection does not rely on those references. 
Applicant’s arguments regarding the bulk power assembly is not relevant as Campbell is relied upon what it teaches in the way of cooling electronic components by immersion. 
Applicant’s remarks regarding 100 watt are not persuasive since the apparatus taught by Campbell is capable of cooling components which may normally dissipate 100 watts.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronald David Conry (20100147492) discloses cooling of power electronic devices like IGBT boards immersed in cooling fluid (para 0017). IGBT (insulated gate bipolar transistor) is commonly used in power supply.  IGBT could be used in power supplies ranging from small wattage to hundreds of watts power supplies. 
Myers (US 7365981) was made of record in previous office action. This reference explicitly discloses cooling of power supplies (Col 1 lines 8-11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716